ON MOTION FOR REHEARING
McCartney has requested in his motion for rehearing that we pass on Aetna’s first twelve points of error. They are no evidence points and great weight and preponderance of the evidence points. Aetna asserts there is no evidence to support the jury’s answers that McCartney’s injury was a producing cause of partial incapacity; that such partial incapacity began on October 13, 1958; that such partial incapacity is permanent; that McCartney’s earning capacity after his injury was $50.00 per week. Aetna also asserts that each of such answers is against the great weight and preponderance of the evidence. McCartney has requested that we .pass on these points so that if the Supreme Court disagrees with our reversing and remanding this case for a new trial, it will not be necessary to return the case to this court for further action.
McCartney sustained an injury in the course of his employment while working for Tenn-Tex Alloy & Chemical Company on October 13, 1958, when a furnace “blew-out” on him. Hot metal struck his back, chest and leg. He started running but stumbled and fell and hurt his low back and when asked “When is the first time that you ever mentioned hurting your back to anybody, any doctor, or anybody else?” he answered “I mentioned it to the foreman that night.” He also sustained about twenty burns on his back. His foreman treated him at first aid and sometime thereafter he was sent to Dr. Jones, a company doctor. While being treated by the company doctor, McCartney did light duty at the plant. McCartney testified he was not able to do this work but said “It was either do it or starve to death.” The company sent McCartney to Dr. Phillips who treated his back. He left Tenn-Tex and started working for DuPont Construction Company. His brother was a foreman for DuPont. He tried this work of spreading “shells and stuff” but couldn’t take it because his back was bothering him. When asked this question: “And you didn’t miss a day from work as the result of this accident?” McCartney answered: “Even when my leg was swelled up I went out there and I didn’t have no shoe on because I couldn’t wear a shoe, and the Assistant Superintendent called me out in front of the coke machine and said, ‘why, haven’t you got your shoe on?’ I said, T can’t wear a shoe.’ He said, ‘Why can’t *267you?’ I said, 'My foot is swelled.’ He said, ‘Well, I’ll tell you what — are you going to work?’ And I said, 'I am going to try it.’ He said, ‘You will have to wear a shoe.’ I said, ‘I can’t wear one.’ He said, ‘You will either have to put a shoe on or go home.’ So I went around to the bath room and taken my knife and cut it all to pieces and put the sole on anyway.”
McCartney was unemployed at the time of trial.
Aetna’s no evidence points are overruled. We have considered all the evidence and find that the jury’s answers are not against the great weight and preponderance of the evidence. Aetna’s great weight and preponderance of the evidence points are therefore overruled. Passing on these points does not affect our prior opinion. Appellee’s motion for rehearing is therefore overruled.